Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al (US 2017/0203208 A1).
Claim 1. Sato discloses an operating device (Fig. 5) comprising:
a grip part to be gripped by a user (i.e. gun handle); and an operation part (i.e. trigger) for activation by a finger of the user gripping the grip part (Fig. 5), wherein the operation part includes: 
a movable part (3: Fig. 5) capable of moving from a resting position toward another position in response to a force applied by the finger of the user (i.e. Y1-Y2), [0029], 
a biasing element (i.e. spring 7: Fig. 2) operating to urge the movable part toward the resting position (i.e. the spring help push the trigger back to the first position when the motor is not engaged or is set to zero), [0049], 
a sensor (8: Fig. 4) operating to measure the force applied by the finger of the user to the movable part and produce a sensing signal therefrom [0013]-[0016], and 
a motorized assembly operating to receive a drive signal, and in response, apply an amount of force to the movable part in opposition to the force applied by the finger of the user, wherein the drive signal is a variable dependent on variations in the sensing signal, such that the amount of force applied to the movable part in opposition to the force applied by the finger of the user provides the user with haptic feedback (i.e. a reaction force can be varied on the trigger by a motorized assembly to provide a haptic feedback accordingly), [0044], [0055], [0065], [0071], [0082].
Claim 2. Sato discloses the operating device of claim 1, wherein the sensing signal is processed by execution of an application program that produces a virtual gaming experience, and the drive signal is produced in accordance with commands by the application program [0027], [0051]-[0053].
Claim 3. Sato discloses the operating device of claim 2, wherein the commands by the application program are dependent on objects presented to the user in the virtual gaming experience [0055].
Claim 4. Sato discloses the operating device of claim 1, wherein the drive signal causes the motorized assembly to increase and decrease the amount of force applied to the movable part in opposition to the force applied by the finger of the user, during a period of time that the amount of force applied by the user does not increase and increase  [0044], [0055], [0065], [0071], [0082].

Claim 5-8. Sato discloses a method, comprising: controlling an operating device, wherein the operating device includes: (i) a grip part to be gripped by a user; and (ii) an operation part for activation by a finger of the user gripping the grip part, wherein the operation part includes: (I) a movable part capable of moving from a resting position toward another position in response to a force applied by the finger of the user, (ii) a biasing element operating to urge the movable part toward the resting position, (iii) a sensor operating to measure the force applied by the finger of the user to the movable part and produce a sensing signal therefrom, and (iv) a motorized assembly operating to receive a drive signal, and in response, apply an amount of force to the movable part in opposition to the force applied by the finger of the user, and wherein the drive signal is a variable dependent on variations in the sensing signal, such that the amount of force applied to the movable part in opposition to the force applied by the finger of the user provides the user with haptic feedback a similarly discussed above.

Claim 9-12. Sato discloses a non-transitory, computer-readable storage medium containing a computer program, which when executed by a computer, causes the computer to carry out a method, comprising: controlling an operating device, wherein the operating device includes: (i) a grip part to be gripped by a user; and (ii) an operation part for activation by a finger of the user gripping the grip part, wherein the operation part includes: (i) a movable part capable of moving from a resting position toward another position in response to a force applied by the finger of the user, (ii) a biasing element operating to urge the movable part toward the resting position, (iii) a sensor operating to measure the force applied by the finger of the user to the movable part and produce a sensing signal therefrom, and (iv) a motorized assembly operating to receive a drive signal, and in response, apply an amount of force to the movable part in opposition to the force applied by the finger of the user, and wherein the drive signal is a variable dependent on variations in the sensing signal, such that the amount of force applied to the movable part in opposition to the force applied by the finger of the user provides the user with haptic feedback as similarly discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10967253. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to at least an operating device comprising a grip part to be gripped by a user; and an operation part for activation by a finger of the user gripping the grip part, wherein the operation part includes: a movable part capable of moving from a resting position toward another position in response to a force applied by the finger of the user, a biasing element operating to urge the movable part toward the resting position, a sensor operating to measure the force applied by the finger of the user to the movable part and produce a sensing signal therefrom, and a motorized assembly operating to receive a drive signal, and in response. apply an amount of force to the movable part in opposition to the force applied by the finger of the user. wherein the drive signal is a variable dependent on variations in the sensing signal, such that the amount of force applied to the movable part in opposition to the force applied by the finger of the user provides the user with haptic feedback.


Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715